Springer, C. J.
(after stating the facts.) In the case of Bank vs Eldred, reported in 143 U. S. 293, 12 Sup. Ct. 452, Mr. Justice Gray, in delivering the opinion of the court, stated: “That, by the uniform course of decision, no exceptions to rulings at a trial court can be considered by the Supreme Court unless they were taken at the trial, and were also embodied in the formal bill .of exceptions presented to the judge at the same term, or within a further time allowed by order entered at that term, or by standing rule of court, or by consent of parties; and, save under very extraordinary circumstances, they must be allowed by the judge and filed with the clerk during the same term. After the term has expired without the court’s control over the case being reserved by standing rule or special order, and especially after a writ of error has been entered in this court, all authority of the court below to allow a bill of exceptions then first presented, or to alter or amend the bill of exceptions already allowed and filed, is at an end. ” In the case at bar the petitioner prays for a mandamus to compel the judge of the trial court to sign a bill of exceptions, or to correct and sign the same. Mandamus is an extraordinary remedy, and not a writ of right. The party who asks that the writ be awarded *332him must make a very strong case. Especially is this tru< in a case where a writ is asked to coerce action by a judge o a court of general superior jurisdiction, for the strong pre sumption is that he has performed his duty fully and faith fully. Elliott, App. Proc. § 517; Vanvabry vs Staton, 88 Tenn. 334, 1.2 S. W. 786. The mere act of signing and ap proving a bill of exceptions is of a ministerial nature, ,an< subject to control by mandamus, although a legal discretioi is to be observed in determining the character of th particular bill to be signed. If, therefore, the court to whicl the writ is directed shows satisfactory reasons for not. sign ing the bill presented, the peremptory writ will not go. I is always a sufficient objection to the application for th writ that the bill as tendered to the court for its signatur was- untrue, and, where the petitioner does not deny th correctness of such a return by the respondent, he is cor sidered as having consented to it, and his application will b refused. High, Extr. Rem. (2d Ed.) § 201. An importan consideration to be borne in mind in the exercise of thi branch of the general jurisdiction by mandamus is that th power of determining whether the particular bill of excej: tions tendered is or is not true rests exclusively with th court or judge before whom the cause was tried, and to whon the writ is directed, and the exercise of this power is beyon control by mandamus. High, Extr. Rem. (2d Ed.) § 20i So, when the return shows that the respondent is willing t sign a 'true bill of exceptions, but alleges that the bill a presented is not true, the peremptory writ will be refused since the right 'to determine the truth of the bill rests exclr sively with the judge himself. Id.; Creager vs Meeker, 2 Ohio St. 207.
Signing bill of exceptions. 'Discretion of judge.
The act of congress of March 1, 1895, put in force i the Indian Territory chapter 40 of what is known as “Mans field’s Digest of the Laws of Arkansas.” Section 1267 c *333bat chapter is as follows: “The appeal shall be granted as matter of right, either by the court rendering the judg-lent or order, on motion made during the term at which it 3 rendered, or by the clerk of the Supreme Court in term ime or in vacation, on application of either party. ’ ’ It will e observed that there are two modes for taking appeals,— ne by motion made during the term at which the judgment 3 rendered, and the other by the clerk of the Court of Ap->eals in term time or in vacation. As no appeal was per-ected in this case under the orders and rules of the court ielow, entered during the term, the only mode by which the ppeal can now be taken is by application to the clerk of his court. It is now too late for the petitioner to take its ppeal in the court below, but, under the statutes in force in his jurisdiction, it may take an appeal or writ of error, yhich is a matter of right, at any time within three years Lext after the rendition of the judgment. Joyner vs Hall, 6 Ark. 517. The right of appeal through the clerk of this ourt has not expired, and the party desiring an appeal may iroceed to perfect the record of the proceedings in the case u the manner pointed out in sections 5160 and 5161 of Mans-.eld’s Digest. These sections are not in conflict with the pinion of the Supreme Court in the case of Bank vs Eldred, upra, which was merely to the effect that no exceptions to he rulings of the trial court can be considered by this court nless they were taken at the trial. All exceptions which re properly taken, when properly brought into the record, is provided in Mansfield’s Digest, may be considered on ppeal by this court. The application for alternative writ f mandamus is refused.
Appeals. Two
Lewis, J., concurs.